UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EDGELINE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 2834 (Primary Standard Industrial Classification Code Number) 88-0507007 (I. R. S. Employer Identification Number) 1330 Post Oak Blvd., Suite 1600, Houston, Texas77056, (713) 621-5208 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) J. Leonard Ivins, Edgline Holdings,1330 Post Oak Blvd., Suite 1600, Houston, Texas77056 (713) 621-5208 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copy to: THOMAS C. PRITCHARD or SONDRA JURICA, BREWER & PRITCHARD, P.C., THREE RIVERWAY, SUITE 1800, HOUSTON, TEXAS 77056, PHONE (713) 209-2950,FAX (713) 659-5302 As soon as practicable after this Registration Statement becomes effective (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filed” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company)
